                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 CARLOS LINDSEY,

          Plaintiff,                                                        ORDER
    v.
                                                                   Case No. 19-cv-1057-jdp
 ELIZABETH SCHNIEDER, et al.

          Defendants.


         On January 15, 2020, plaintiff Carlos Lindsey, an inmate in the custody of the

Wisconsin Department of Corrections, was assessed $1.34 as an initial partial filing fee in this

case. Now, plaintiff has submitted a request to waive his initial partial payment along with an

interview / information request that shows he has insufficient funds to cover the $1.34 initial

partial filing fee. Accordingly, it appears that plaintiff presently has no means with which to

pay the filing fee or to make an initial partial payment. Under these circumstances, the court

will not require plaintiff pay the $1.34 initial partial filing fee. Plaintiff is advised that the full

$350 filing fee for indigent litigants remains plaintiff’s obligation. See 28 U.S.C. § 1915A.




                                              ORDER

         IT IS ORDERED that plaintiff Carlos Lindsey has no means to pay the $1.34 initial

partial payment of the $350.00 fee for filing this case. However, the $350.00 fee remains

plaintiff’s obligation.


         Entered this 9th day of March, 2020.

                                       BY THE COURT:

                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
